Citation Nr: 0007388	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disability with degenerative joint disease (DJD).  

2.  Entitlement to service connection for a hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 and 
January 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

Although additional VA treatment records dated from 1997 
through 1999 were added to the claims file subsequent to the 
last supplemental statement of the case, the Board finds the 
information received is redundant and not pertinent to the 
claim.  Therefore, a remand for RO consideration of these 
records is not warranted.  See 38 C.F.R. § 20.1304(c) (1999).  


FINDINGS OF FACT

1.  The claim for service connection for a chronic neck 
disability with DJD is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  The claim for service connection for hearing loss is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  




CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic neck 
disability with DJD is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reveals one 
entry involving the neck.  On July 17, 1978, the veteran was 
seen for a complaint of muscle pain on the right side of the 
neck, a knot in the right shoulder area and asymmetry of the 
shoulders.  He reported the pain was worse when he was in 
formation or on stenosis activity.  The pain reportedly had 
been getting worse for one year.  The examiner noted 
asymmetry of the shoulders.  X-rays of the shoulder were 
interpreted as normal, and the assessment on examination was 
of a possible muscle spasm of the right trapezius.  No 
additional complaints involving the neck were reported during 
service, to include upon December 1978 separation 
examination.  The SMRs are also negative for hearing loss 
complaints.  Audiometric testing at service entrance and at 
service separation was normal.  Specifically, pure tone 
thresholds in decibels upon audiometric testing in December 
1975 were as follows.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
10
10
LEFT
20
10
10
10
15




At time of service separation, pure tone thresholds in 
decibels upon audiometric testing in October 1978 were as 
follows.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

20
LEFT
15
10
10

20

Post service medical records show that in June 1982 the 
veteran complained of neck pain.  Objectively, there was 
abnormal cervical lordosis.  The assessment was neck pain 
secondary to biomechanical factor.  When seen in August 1982, 
the veteran gave a history of dull, aching neck pain for 
years without trauma.  X-rays at the time were interpreted as 
showing cervical spine lordosis.  Assessment was muscle 
spasm, right trapezius, secondary to cervical alignment.  
July 1995 outpatient records reflect statements of medical 
history of "on and off" neck pain since 1970, a 20 year 
history of "off and on" neck pain and a 15 year history of 
neck pain.  Impressions included chronic neck pain by 
history, chronic neck pain, rule out fibromyalgia, rule out 
chronic trapezious spasms.  X-rays found osteophytes in the 
cervical spine and degenerative disc disease at C6-7.  There 
were complaints regarding the right arm, but sensory nerve 
conduction studies found a mild ulnar neuropathy at the elbow 
but no evidence of a radiculopathy.  An MRI in August 1995 
showed degenerative changes of the cervical spine, moderate 
canal stenosis at C6-C7, along with severe right neural 
foraminal narrowing and moderate to severe left neural 
foraminal narrowing; mild right neural foraminal narrowing at 
C5-C6 without evidence of canal stenosis; increased signal 
consistent with degenerative change in endplate C6-C7.

Outpatient records in 1996 show statements of medical history 
of "many years" of neck pain, and of neck pain since 1976.  

In a December 1996 statement, the veteran indicated that had 
x-rays been taken of his neck in 1978, they would have 
disclosed the abnormal cervical lordosis identified on the 
1982 x-rays.  He further reported that his asymmetrical 
hearing loss was due to an incident at Ft. Polk where he 
fired weapons without earplugs. 

VA records from October 1997 reflect that the veteran 
underwent a C6-7 foraminotomy.  Subsequently dated clinical 
documents reveal, however, that there was little relief of 
his complaints of neck pain.  

Post service VA records reflect that the veteran underwent 
audiometric testing in September 1996.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
50
65
60
LEFT
25
25
20
40
40

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  

In February 1997, the RO requested a medical opinion as to a 
neck disability.  The RO pointed out that the SMRs contained 
only a single reference to neck problems in July 1978 and 
that the veteran currently had cervical DJD and cervical 
stenosis.  The examiner was requested to review the record 
and render an opinion as to whether it was at least as likely 
as not that the veteran's present neck disability was related 
to inservice complaints in 1978.  The examiner's medical 
conclusion was that the evidence showed that cervical 
degenerative disease was first demonstrated approximately 16 
years after discharge from service.  In his opinion, cervical 
degenerative disease was not present in service or within a 
year of separation from service, and that there was no 
medical basis to conclude that the veteran's presently 
demonstrated neck disability was in any way related to 
complaints during service.  

A June 1998 VA psychiatric examination report includes a 
recorded history from the claimant that he had experienced 
chronic neck pain since separation from service.  An October 
1997 outpatient record lists medical history as including 
hearing loss due to military noise exposure; February and 
July 1998 VA outpatient treatment records contain a list of 
the veteran's medical history including a notation of 
"deafness: secondary to noise in military."
 
At a personal hearing in November 1999, the veteran testified 
in support of his contentions.  He associated his hearing 
loss with noise exposure during service.  Hearing [Hrg.] 
Transcript [Tr.] at 4.  He recalled occasional hearing losses 
during service when he was on maneuvers or on the firing 
range.  Tr. at 5.  He also pointed out that his post service 
history had not included any significant additional exposure 
to noise.  Tr. at 6.  As to his neck disability, the veteran 
recalled that his shoulder was X-rayed during service and not 
his neck.  Tr. at 10.  The medical personnel dismissed him 
and nothing was done to relieve his complaints that continued 
from that date ultimately resulting in surgery.  Tr. at 10.  
At the hearing, the veteran showed his shoulder to the Board 
member conducting the hearing.  It was noted that the left 
portion muscle of the shoulder as it connected to the neck 
was more pliable that the right.  Tr. at 11.  It was also 
noted that the take-off area where the flesh came up to the 
neck from the shoulder of the right side was higher than it 
was on the left.  Tr. at 12.  The representative added that 
the medical opinion of record that did not support the 
veteran's contentions as to this issue was inadequate in that 
the opinion was offered without examination of the veteran 
and based only on a review of the claims file.  Tr. at 14.  

Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In the case of DJD and sensorineural hearing loss (an organic 
disease of the central nervous system), service incurence may 
be presumed if the disease is manifested to a compensable 
degree within one year of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Hearing status will be considered a disability for the 
purposes of service connection when the auditory thresholds 
in any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  


Analysis

A Chronic Neck Disability

In the instant case, the veteran has submitted evidence of a 
current neck disability with DJD.  The incurrence of neck 
complaints at one point during service is clear, but no 
chronic neck disability was diagnosed at that time nor 
reported subsequently, to include at time of service 
separation.  The earliest post service record reflecting neck 
complaints was in 1982 and at that time the veteran reported 
no history of trauma.  Subsequently dated records in 1982 do 
refer to neck pain of years duration, but the medical records 
dated through 1999 do not include any opinion that the 
current chronic neck disability identified post service is 
the result of any disease or injury incurred or aggravated in 
service.  As the determinative issue in this case involves 
medical causation, there must be competent medical evidence 
of a nexus between disease or injury incurred or aggravated 
in service and the current disability.  This requirement has 
not been met here, as the medical evidence of record does not 
support the allegations of causation asserted by the veteran.  
Specifically, the Board notes that the claims file was 
reviewed by a medical examiner in 1997 who determined that 
current neck disability was not of service origin and that 
DJD was not present within the presumptive period thereafter.  
The Board has considered the contention that this opinion is 
inadequate to address the current claim because it was not 
based on direct examination of the claimant, but concludes 
that the examiner's opinion is supported by the findings on 
the clinical reports that contain sufficient detail to make a 
determination in this case.  Moreover, the pertinent question 
was not the existence of current disability, but the 
likelihood that the current disability was related to disease 
or injury incurred or aggravated in service.

The Board has considered the veteran's assertions that he has 
a disability of service origin.  While he is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to a disability that itself is not perceptible 
to lay observation.  Espiritu, supra.  As the current neck 
disability, identified as cervical DJD and stenosis, involves 
the internal structures of the neck it is not itself subject 
to lay observation.  Accordingly, a lay party, the veteran is 
not competent to link manifestations perceptible to a lay 
party to the underlying disability now recognized because the 
underlying disability is not perceptible to lay observation.  
Thus, he can not well ground his claim on the basis of 
continuity of symptomatology.  Savage, supra.  In this 
context, the Board must point out that the visual asymmetry 
of the shoulders the veteran displayed is not itself shown to 
be diagnosed as productive of disability.  Thus, the 
asymmetry is not subject to service connection because it is 
not demonstrated to result in disability.  Finally, the mere 
transcription of statements of medical history in the record, 
not enhanced by medical expertise, does not rise to the level 
of a medical opinion as to a nexus between service and 
current disability.  LeShore v. Brown, 8 Vet. App. 406  
(1995).  In this case, there are a number of conflicting 
statements of medical history scattered through the record 
indicating the veteran's neck pain began before, during or 
after service.  The Board finds that none of these actually 
rises above the level of transcription of medical history.  

The Board will also rule in the alternative under the 
authority of Holbrook v. Brown, 8 Vet. App. 91 (1995).  Even 
if the Board concluded that the claim was well grounded the 
result would not change.  The RO has discharged the duty to 
assist, to include obtaining a medical opinion directly on 
the question of whether the current disability is related to 
service.  This opinion, based upon a complete review of the 
record, was against the claim.  None of the other statements 
of record, even if they could be deemed to provide a link 
between current disability and service, is shown to have been 
based upon a review of the full record.  Thus, the medical 
opinion requested in February 1997 is entitled to vastly more 
probative weight on this critical point that all the other 
opinions put together.  Accordingly the clear weight of the 
probative evidence is against the claim and the benefit of 
the doubt doctrine is not for application.  



Hearing Loss

The SMRs are negative for hearing loss. Audiometric testing 
measures threshold hearing levels in decibels over a range of 
frequencies in Hertz.  The threshold for normal hearing is 
from 0 to 20 decibels, a higher threshold indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Inasmuch as the veteran's hearing during service at 
time of entrance and at time of service separation was 20 
decibels or lower, no hearing loss was shown.  The finding of 
entirely normal hearing acuity for VA purposes at service 
separation, followed by audiometric evidence of a hearing 
loss years later, is grossly inconsistent with the theory of 
service incurrence of a hearing loss due to noise exposure in 
service.  Godfrey v. Brown, 7 Vet. App. 113, 122-23 (1995) 
(Where the Court affirmed a decision of the Board that relied 
upon a medical treatise that stated that the "overwhelming 
body of opinion" is that the progress of a hearing loss 
after removal from noise exposure is from some other cause.)  
It was many years after service before bilateral hearing 
impairment was demonstrated on VA examination in 1996.  He 
now maintains that this hearing loss is due to inservice 
noise exposure, but as hearing loss was first shown many 
years after service, and as the examiner did not link it 
exposure to loud noise during service, the Board can not 
conclude that hearing impairment is of service origin.  
Accordingly, the claim of entitlement to service connection 
for hearing loss is not well grounded.  

As before, the Board has considered the assertions that the 
veteran has a disability of service origin.  While he is 
competent to report manifestations of a disorder perceptible 
to a lay party, such as pain, he is not competent to link 
those manifestations to service on medical causation or 
etiology.  Espiritu, supra.  



ORDER

Service connection for a chronic neck disability with DJD is 
denied.  

Service connection for hearing loss is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

